DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. In particular, Applicant argues that a combination of Griffin and Su fails to teach “determine if a base type is one of a compute base, a non-computing base, or a display base”. In the interview on 10/06/2021, the examiner suggested the applicant to clarify the type of base. However, the amended claim limitation “determine if a base type is one of a compute base, a non-computing base, or a display base” is still broad to read on the reference of Su.  After thoroughly reviewing the disclosure of Su, the examiner found that Su discloses “determines if a base type if one of a compute base, a non-computing base, or a display base”. Specifically, Su discloses a video source 30a (Fig.3) configured to generate a defining signal (e.g., an encoded signal) to a projector 10a. A microprocessor 15 included in the projector detects whether the defining signal is produced from one of input ports 14a. Accordingly, the microprocessor 15 sets an input source (e.g., VGA, DVI, or HDMI) based on the defining signal detected from a corresponding input port. Moreover, Su discloses that the video source 30a may be a computer device (para. [0017]). Therefore, Su teaches a method of determining if a type of a video source is a computer device (e.g., a HDMI-type computer device) based on a result of detecting the defining signal (e.g., when the defining signal is detected from an HDMI input port 14a(146)). In other words, Su teaches “determines if a base type is a compute base via the base connector”. It is understood that a different type of video source such as a disc player (e.g., DVD player) may be used to provide video signals to the projector. For example, when the disc player is connected to the projector via DVI port, the disc player would be a DVI-type video source.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,10,11,14,15 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (US Pub 2014/0028923 A1) in view of Su (US Pub 2011/0069240 A1).
Regarding claim 1; Griffin teaches an electronic device (a modular display monitor system 300, Fig.3) comprising: 
a housing (Fig. 2; a display panel (220) is provided in a housing); 
a display panel stored in the housing (Fig.2; a display panel (220) is provided in a housing frame such as top edge, bottom edge and rear surface 224 to hold the display panel 220); 
a base connector (a panel interface 230, Fig.2) to interface with a base (Fig.2 reproduced above, the panel interface 230 is coupled to a connector module interface of a connecting dock 268 of a base) that provides structure support for the housing (see Fig.2 reproduced above), and a controller (the display panel 220 comprises a controller, [0014]) connected to the base connector (Fig.2).
Griffin does not explicitly teach that the controller is to: determine if a base type is one of a compute base, a non-computing base, or a display base via the base connector; and set an input source of the controller based on the type.
[AltContent: textbox (Base)][AltContent: ]
    PNG
    media_image1.png
    2343
    1561
    media_image1.png
    Greyscale

(Fig.2 of Griffin reproduced)

Su teaches the controller is to determine if a base type is one of a compute base, a non-computing base, or a display base via the base connector (Figs.3,4; para. [0017,0030,0037,0038], a microprocessor 15 included in a projector 10a determines whether a video source 30a is connected to the projector 10a via an input port 14a. The video source may be a computer device. The video source 30a is detected based on a defining signal (e.g., an encoded signal) from the input port 14a. Therefore, the defining signal would be an indicative of a type of the video source 30a (e.g., an HDMI-type video ; and set an input source of the controller based on the type (para. [0028], Step S5 of Fig.4, the microprocessor locks on to the detected input port (e.g., VGA type connector) and processes the inputted video signals (i.e., VGA signals). Thus, Su further teaches a method of setting the input source of the microprocessor to VGA signal based on detecting the first input port 142 being connected to the source device).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the modular display monitor system of Griffin to include the method of Su of detecting an input port being connected to a source device and setting an input source of the microprocessor to a video signal corresponding to the detected input source. Accordingly, a combination of Griffin and Su would render a method of detecting a type of a base corresponding to a type of connector (e.g., a HDMI base, a DVI base, or a DisplayPort base) and setting an input source of a controller based on the detected type of base. For example, if the controller detects that an HDMI cable is connected to the panel interface, the input source of the controller is set to a HDMI video signal. The motivation would have been in order to process the input video signal correctly.
Regarding claim 10; Griffin teaches a non-transitory computer readable storage medium comprising instructions that when executed cause a controller of an electronic device to; establishing a first connection with a first base via a base connector (Fig.3, a panel interface 230 is connected with a base).
Griffin does not teach in response to establishing a first connection with a first base via a base connector, determine a first type of the first base via the base connector; set a processing format of a video signal to a first video format based on the first type, wherein the video signal is received via the base connector, and change the processing format to a second video format in response to determining that the base connector is connected to a second base having a different type than the first type.
in response to establishing a first connection with a base connector (Fig.3, [0030,0034], a microprocessor detects a defining signal produced from a first input port 142 indicative of a connection of video source. A base connector includes a first input port 142, a second input port 144, and a third input port 146), determine if a first base type is one of a compute base, a non-computing base, or a display base via the base connector (para. [0032], the first input port 142 is a VGA interface. In other words, the microprocessor determines a VGA-type video source); set a processing format of a video signal to a first video format based on the first base type, wherein the video signal is received via the first connector (Fig.4, step S5, the microprocessor locks on to the first input port and processes the input video signal which is a VGA video signal); and change the processing format to a second video format in response to determining that the connector is connected to a second base having a different type than the first type ([0030,0038], the microprocessor changes the processing format to DVI signal if it detects that the second input port 144 produces a defining signal).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the modular display monitor system of Griffin to include the method of Su of detecting an input port being connected to a source device and setting an input source of the microprocessor to a video signal corresponding to the detected input source. Accordingly, a combination of Griffin and Su would render a method of detecting a type of a base corresponding to a type of connector (e.g., a HDMI base, a DVI base, or a DisplayPort base) and setting an input source of a controller based on the detected type of base. The motivation would have been in order to process the input video signal correctly.
Regarding claim 11; Griffin and Su teach the storage medium of claim 10 as described above. Griffin further teaches that the first video format is an Embedded DisplayPort (eDP) format ([0012,0014]).
Regarding claim 14; Griffin and Su teach the storage medium of claim 10 as described above. Griffin does not teach that the instructions to determine if the first base type of one of the compute base, the non-computing base, or the display base include instructions to determine the first base type via a base identification signal received via the base connector.
	Su teaches that the instructions to determine if the first base type of one of the compute base, the non-computing base, or the display base including instructions to determine the first base type via a base identification signal received via the base connector ([0008,0035,0037], step S31, Fig.4, detecting a defining signal produced from an input port. The defining signal may be an encoded signal). Accordingly, the combination of Griffin and Su would render a method of detecting a defining signal (equivalent to a base identification signal) from the panel interface to determine whether the panel interface (e.g., VGA type) is connected to the display panel. Thus, a combination of Griffin and Su further teaches a method of determining a first type of first base (e.g., VGA base) to determine the first type of the first base via a base identification signal (i.e., defining signal) received via the base connector (e.g., first input port 142). The motivation is the same as the rejection of claim 10.
Regarding claim 15; Griffin and Su teach the storage medium of claim 10 as described above. Griffin further teaches the video signal is received via the base connector (Fig.2, [0011, 0013,0014], the display panel 220  receives input video signal via the panel interface 230).
Claims 2,3,12 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (US Pub 2014/0028293 A1) in view of Su (US Pub 2011/0069240 A1) as applied to claims 1,10 above; further in view of Bourque (US Pub 2013/0080662 A1).
Regarding claim 2; Griffin and Su teach the electronic device of claim 1 as described above. Griffin further teaches that set the input source to an Embedded DisplayPort (eDP) video signal when the base type is the compute base ([0012,0014,0020], the display panel 220 receives panel signals from the connection module 260 in Embedded DisplayPort (eDP) format. For example, an eDP cable can be used to connect to the panel interface 230. In other words, Griffin further discloses that the input source to 
	Griffin and Su do not teach set the input source to a High-Definition Multimedia Interface (HDMI) video signal when the base type is a display base.
	Bourque teaches set the input source to a High-Definition Multimedia Interface (HDMI) video signal when the base type is a display base (Fig.1, Bourque discloses a method of detecting a communication 104 between a host device 102 and a peripheral 106. The host device 102 comprises an HDMI interface module 120 for interfacing with a peripheral (e.g., a travel dock 106-5). Bourque further discloses a method of detecting a peripheral being connected with the host device so that the host device processes the multimedia content ([0014,0026,0027]). Thus, the input source is set to HDMI video signal when the peripheral (e.g., travel dock) is detected).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the modular display monitor system of Griffin and Su to include the method of Bourque of providing an HDMI interface to connect between a host device and a peripheral (e.g., a travel dock). Accordingly, the display panel would be connected to the information handling system via an HDMI interface. The motivation would have been in order to match the widely used HDMI display device.
Regarding claim 3; Griffin, Su, and Bourque teach the electronic device of claim 2 as described above. Griffin and Su do not teach that the compute base has a greater number of components than the display base.
	Bourque teaches the compute base has a greater number of components than the display base (Fig.1, a laptop dock 106-4 has a greater number of components (e.g., array of input/output ports, [0015]) than the travel dock 106-5).

Regarding claim 12; Griffin and Su teach the storage medium of claim 10 as described above.
Griffin and Su do not teach the second video format is a High Definition Multimedia Interface (HDMI) format.
	Bourque teaches the second video format is a High Definition Multimedia Interface (HDMI) format (Fig.1, Bourque discloses a method of detecting a communication 104 between a host device 102 and a peripheral 106. The host device 102 comprises an HDMI interface module 120 for interfacing with a peripheral (e.g., a travel dock 106-5). Bourque further discloses a method of detecting a peripheral being connected with the host device so that the host device processes the multimedia content ([0014,0026,0027]). Thus, the input source is set to HDMI video signal when the peripheral (e.g., travel dock) is detected).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the modular display monitor system of Griffin and Su to include the method of Bourque of providing an HDMI interface to connect between a host device and a peripheral (e.g., a travel dock). Accordingly, the display panel would receive a HDMI video signal. The motivation would have been in order to match the widely used HDMI display device.
Claims 4,13 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (US Pub 2014/0028293 A1) in view of Su (US Pub 2011/0069240 A1) as applied to claims 1,10 above; further in view of Higashi (US Pub 2008/0012995 A1).
Regarding claim 4; Griffin and Su teach the electronic device of claim 1 as described above. Griffin and Su do not teach that the controller is a video scaler.
	Higashi teaches that the controller is a video scaler (Fig.1; [0035], TV receiver 10 comprises a scaler 10e).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display system of Griffin and Su to include the scaler of Higashi. The motivation would have been in order to scale the input video signal to match the resolution of the display monitor (Higashi, [0035]). 
Regarding claim 13; Griffin and Su teach the storage medium of claim 10 as described above. Griffin and Su do not teach that the controller is a video scaler.
	Higashi teaches that the controller is a video scaler (Fig.1; [0035], TV receiver 10 comprises a scaler 10e).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display system of Griffin and Su to include the scaler of Higashi. The motivation would have been in order to scale the input video signal to match the resolution of the display monitor (Higashi, [0035]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (US Pub 2014/0028293 A1) in view of Su (US Pub 2011/0069240 A1) as applied to claim 1 above; further in view of Chang et al. (US Pub 2014/0132839 A1).
Regarding claim 5; Griffin and Su teach the electronic device of claim 1 as described above. Griffin further teaches the base connector is to receive a video signal ([0014], the panel interface 230 receives video signals from the connector module 260), a scaler control signal ([0023], the connector module 260 receives an extended display identification data (EDID) from the display panel to control the scalar and frame rate converters by selecting appropriate scalar factor based on the EDID information. The 
	Griffin does not teach a base identification signal.
	Su teaches an input port identification signal ([0008,0035,0037], step S31, Fig.4, detecting a defining signal produced from an input port. The defining signal may be an encoded signal). Accordingly, the combination of Griffin and Su would render a method of detecting a defining signal (equivalent to a base identification signal) from the panel interface to determine whether the panel interface (e.g., VGA type) is connected to the display panel. The motivation is the same as the rejection of claim 1.
	Griffin and Su do not teach an audio signal.
	Chang teaches an audio signal (Fig.4, a display device 410 comprises a first A/V port 116 and a second A/V port 117 is to receive an audio signal and a video signal from a first A/V device and a second A/V device).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Griffin and Su to include the method of Chang of providing a port to receive an audio signal along with a video signal. The motivation would have been to improve the user experience.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (US Pub 2014/0028293 A1) in view of Su (US Pub 2011/0069240 A1), and Higashi (US Pub 2008/0012995 A1).
Regarding claim 6; Griffin teaches an electronic device (a modular display monitor system 300, Fig.3) comprising: 
a housing (Figs.1,3; a display panel 320 is provided in a housing); 
a display panel stored in the housing (Figs.1,3); 
a base connector (a base interface 345) to interface with a base that provides structure support for the housing (Fig.3, the base interface is connected to a connector module interface 370 of a , wherein the base connector is to receive a set of signals from the base, wherein the set of signals include a video signal (0033], video input data or panel signal is forwarded to the display panel 320 via cable 343 and interfaces 345).
Griffin does not teach that the set of signals include a base identification signal, and wherein the base identification signal indicates a base type; and a video scaler connected to the base connector, wherein the video scaler is to receive the video signal; and set a processing format of the video signal based on the base identification signal.
Su teaches the set of signals include a base identification signal; and wherein the base identification signal indicates a base type (Figs.3,4; [0030,0037,0038], a projector comprises a microprocessor selectively connected to three ports: a first input port 142 corresponding to VGA cable; a second port 144 corresponding to DVI cable; and a third port 146 corresponding to an HDMI cable. Su further discloses a method of determining whether an input port is connected to a source device by detecting a defining signal produced from the input port. In other words, the defining signal is indicative of a base type (e.g., HDMI-type video source)); determine if the base type is one of a compute base, a non-computing base, or a display base via the base connector (Figs.3,4; para. [0017,0030,0037,0038], a microprocessor 15 included in a projector 10a determines whether a video source 30a is connected to the projector 10a via an input port 14a. The video source 30a is detected based on a defining signal (e.g., an encoded signal) from the input port 14a. Therefore, the defining signal would be an indicative of a type of the video source 30a (e.g., an HDMI-type video source)); and set a processing format of the video signal based on the base identification signal and the determined base type ([0028], Step S5 of Fig.4, the microprocessor locks on to the detected input port (e.g., VGA type connector) and processes the inputted video signals (i.e., VGA signals). Thus, Su further teaches a method of setting the input source of the microprocessor to VGA signal based on detecting the first input port 142 being connected to the source device).

Griffin and Su do not teach a video scaler a video scaler connected to the base connector, wherein the video scaler is to receive the video signal.
Higashi teaches that a video scaler connected to the connector, wherein the video scaler is to receive the video signal (Fig.1, a scaler 10e is connected to connectors 10a and 10b for receiving video signal (e.g., HDMI signal or Composite signal)).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display system of Griffin and Su to include the scaler of Higashi in the microprocessor of the display panel. Accordingly, the scaler would be connected to the base interface 345 for receiving input video signal. Moreover, the scaler would receive the input video signal in a format based on the defining signal (e.g., VGA signal). The motivation would have been in order to scale the input video signal to match the resolution of the display monitor.
Regarding claim 7; Griffin, Su, and Higashi teach the electronic device of claim 6 as described above. Griffin further teaches process the video signal as an Embedded DisplayPort video signal based on the processing format ([0012,0014]).
	Griffin does not teach the video scaler is to process the video signal.
	Higashi teaches that the video scaler is to process the video signal ([0035,0038]). The motivation is the same as the rejection of claim 6.
Regarding claim 8; Griffin, Su, and Higashi teach the electronic device of claim 6 as described above. Griffin further teaches process the video signal based on the processing format ([0012,0014]).
video scaler is to process the video signal as a High-Definition Multimedia Interface (HDMI) video signal based on the processing format.
	Higashi teaches that video scaler is to process the video signal as a High-Definition Multimedia Interface (HDMI) video signal based on the processing format (Fig.1, [0035,0038], the scaler 10e processes the HDMI signal). The motivation is the same as the rejection of claim 6.
Regarding claim 9; Griffin, Su, and Higashi teach the electronic device of claim 6 as described above. Griffin further teaches that a support arm (a height adjustable column 342, Fig.3) extending from a backside of the housing (see Fig.3), wherein the base connector is located at a bottom end of the support arm (the base interface 345 is located at a bottom end of the height adjustable column 342).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Truong el al. (US Pub 2017/0231102 A1) discloses a compute base (i.e., a monitor stand including a computer device) and a display base (i.e., a monitor stand).
Okada (US Pub 2017/0171619 A1) discloses that a DVD player is connected to a projector via a HDMI port (para. [0022]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691 

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691